DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/23/2021. This action is made Final.
B.	Claims 1-9 and 11-20 remain pending.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen, Kim et al. (US Pub. 2014/0058873 A1), herein referred to as “Sorensen”.


As for claim 1, Sorensen teaches. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a 
the method comprising the steps of: receiving, from a user on a first client device, identifying information for the recipient (fig.3 shows flow chart of various information of the gift giving system e.g. 302);

digital gift information and user-supplied content to be included in the reveal video; generating, based at least in part on the digital gift information and user-supplied content (fig.3, 302,304,306 user is creating a virtual gift from the choosing options from the user interface, thus this is user supplied video or audio content as the user has chosen what to include as a gift to recipient); 

an interactive reveal video for the digital gift, wherein the interactive video includes user-supplied video content (par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18.) and depicts a wrapped gift (fig.3, 304 is step of choosing how to conceal the gift, e.g. wrapping paper);

transmitting, to a second client device, the interactive reveal video (fig.1, 106 user/system sends gift to recipient); 

receiving, at the second client device and from the recipient (fig.1, 107 recipient receives gift), 

an input action simulating unwrapping the wrapped gift (fig.1, 108 user manipulates gift); 

depicting, in the reveal video,  responsive to the input action, and based on the parameter adjustment (fig.3, 311 changing parameter) the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift (fig.1, 109 the gift is uncovered/unwrapped/revealed). As for claim 2, Sorensen teaches. The media of claim 1, wherein the digital gift comprises a digital gift card, and wherein the digital gift information comprises a denomination for the digital gift card, a design for the digital gift card, and a personalized message for the digital gift card (par.7 digital gift cards are used as gifts for gift giving). As for claim 3, Sorensen teaches. The media of claim 1, wherein the method further comprises the step of receiving, from the user on the first client device, a selection of an occasion for the digital gift (par.48; various gift giving occasions). As for claim 4, Sorensen teaches. The media of claim 1, wherein the input action is received via a touchscreen integrated into a display of the second client device (par.83; touchscreen used). One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: presenting, to a user, a graphical user interface for receiving digital gift card information, comprising: a first input field for receiving a name for the recipient; a second input field for receiving an email address for the recipient; a third input field for receiving a personalized message from the user to the recipient; a fourth input field for receiving user-supplied video or audio content; (note claims 1, 8 and 12 above which shows how the user can input multiple times to select user supplied content in a gift creation interface). 

Sorensen further teaches a first selector for selecting a gift card design for a plurality of available designs (par.48 design of wrapping paper); 
and a second selector for selecting a gift card denomination form a plurality of available denominations (par.49; monetary value associated with gift card); 
receiving, from the user and via the graphical user interface, the digital gift card information (par.49 information depicting merchant “Starbucks.RTM” and monetary value is displayed on virtual gift card); 
generating, using at least a first portion of the digital gift card information, an interactive reveal video for the digital gift card including user-supplied video or audio content and depicting a wrapped gift (fig.1, 102 wrapped gift picked by first user; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18; par.107 voicemail recorded); 
transmitting, to a client device of the recipient, the interactive reveal video; receiving, at the client device of the recipient and from the recipient (fig.1, 107 recipient receiving gift), an input action simulating unwrapping the wrapped gift (fig.1, 108 unwrapping); 

depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift card and at least a second portion of the digital gift card information (par.85; second user tearing virtual wrapping paper off box to reveal virtual gift card from first user). As for claim 14, Sorensen teaches. The media of claim 13, wherein the graphical user interface further includes a control allowing the user to provide a video to be included One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: receiving, from a user on a first client device, a name for the recipient; an email address for the recipient; a personalized message for the digital gift card; user supplied video or audio content, a denomination for the digital gift card; a selection of a design for the digital gift card; generating an interactive reveal video for the digital gift including user-supplied video or audio content depicting a wrapped gift; (fig. 3 the user is able to select different parameters to create the interactive video revel then at step 311-312 the can alter said parameters; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18; par.107 voicemail recorded); transmitting, to a second client device, the interactive reveal video (note claim 13 above); receiving, at a touchscreen display of the second client device (par.83; touch screen of smartphone) and from the recipient, an input action simulating unwrapping the wrapped gift (par.70 tearing wrapping paper of virtual gift); depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift (par.49 virtual gift card to “Starbucks.RTM” is displayed with monetary value). As for claim 19, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of a ribbon to simulate pulling the ribbon, and wherein depicting the unwrapping of the wrapped gift includes depicting the depicting the ribbon coming untied (par.65, ribbon). As for claim 20, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of wrapping paper to simulate tearing the wrapping paper, and wherein depicting the unwrapping of the wrapped gift includes depicting the wrapping paper tearing off the wrapped gift (par.83 using touchscreen to wrap virtual gift).







(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns. Specifically that the prior art is concerned with allowing the user to add personalized content with the virtual gift as described in paragraph 57 : “At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18.”. 
Further voicemail maybe be attached to the virtual gift giving experience as noted in par.107 hence user audio is recorded on said client device.
Examiner notes that an obvious combination of the background of the prior art is not yet needed but would like to address the obviousness to the applicant at paragraph 3 which states : “ The electronic delivery service, namely through plain text email and website landing pages with options limited to personalized messages and video attachments, has not changed.” The need for a 35 USC 103 rejection is not needed but to expedite prosecution the Examiner points to this section of the prior art to show the obviousness of adding personalized content to an e-gift giving experience.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 5, 2021